Case 18-11197-whd      Doc 42    Filed 10/27/20 Entered 10/27/20 14:06:40         Desc Main
                                 Document     Page 1 of 5



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              NEWNAN DIVISION

 IN RE:                                    }       CHAPTER 13
                                           }
 MICHELE LEE MCDOUGAL,                     }       CASE NO. 18-11197-WHD
                                           }
          DEBTOR                           }       JUDGE DRAKE

                                 NOTICE OF HEARING

         PLEASE TAKE NOTICE that Melissa J. Davey, Chapter 13 Trustee has filed
 a Motion to Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case and
 Notice of Hearing and related papers with the Court seeking an order modifying the Plan
 or dismissing the case.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
 Motion in Second Floor Courtroom, United States Courthouse, 18 Greenville Street,
 Newnan, Georgia, 30263, at 9:30 A.M. on December 3, 2020. Given the current public
 health crisis, hearings may be telephonic only. Please check the “Important Information
 Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB
 Website prior to the hearing for instructions on whether to appear in person or by phone.

          Your rights may be affected by the court’s ruling on these pleadings. You should
 read these pleadings carefully and discuss them with your attorney, if you have one in this
 bankruptcy case. If you do not want the court to grant the relief sought in these pleadings
 or if you want the court to consider your views, then you and/or your attorney must attend
 the hearing. You may also file a written response to the pleading with the Clerk at the
 address stated below, but you are not required to do so. If you file a written response, you
 must attach a certificate stating when, how and on whom (including addresses) you served
 the response. Mail or deliver your response so that it is received by the Clerk at least two
 business days before the hearing. The address of the Clerk's Office is Clerk, U. S.
 Bankruptcy Court, 18 Greenville Street, 2nd Floor, Newnan, Georgia, 30263. You must
 also mail a copy of your response to the undersigned at the address stated below.
 Dated: October 27, 2020.
                                                   /s/
                                           Kelsey A. Makeever, GA Bar No.: 371499
                                           Attorney for the Chapter 13 Trustee
                                           260 Peachtree Street, NW, Suite 200
                                           Atlanta, GA 30303
                                           TEL: (678) 510-1444; FAX: (678) 510-1450
                                           mail@13trusteeatlanta.com
Case 18-11197-whd      Doc 42   Filed 10/27/20 Entered 10/27/20 14:06:40         Desc Main
                                Document     Page 2 of 5




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               NEWNAN DIVISION

 IN RE:                                    {
                                           {
 MICHELE LEE MCDOUGAL,                     {        CASE NO. 18-11197-WHD
                                           {
        DEBTOR.                            {        CHAPTER 13


      CHAPTER 13 TRUSTEE’S MOTION TO MODIFY PLAN, OR IN THE
              ALTERNATIVE, MOTION TO DISMISS CASE

        COMES NOW MELISSA J. DAVEY, Standing Chapter 13 Trustee in the above
 styled case, and files this, her Motion to Modify Plan, or in the Alternative, Motion to
 Dismiss Case, and respectfully shows the court the following:


                                               1.
        This case was filed on June 7, 2018, under Chapter 13, Title 11 of the United
 States Code, and confirmed on November 20, 2018. The confirmed plan provides for
 payments of $620.00 per month and a zero percent (0.0%) dividend for unsecured
 creditors.


                                               2.
        The Debtor’s 2018 Tax Return shows that the Debtor earned $29,685.00 in adjusted
 gross income in year 2018. The Debtor’s 2019 Tax Return shows that the Debtor earned
 $42,409.00 in adjusted gross income in year 2019, an increase of $12,724.00 in income
 during the applicable commitment period that was never disclosed.
Case 18-11197-whd      Doc 42   Filed 10/27/20 Entered 10/27/20 14:06:40         Desc Main
                                Document     Page 3 of 5



                                             3.
        The Debtor filed her most recent Schedule I on August 24, 2018 (Doc. No. 20), and
 represented to the Court that she received gross wage income of just $2,452.41 per month,
 or $29,428.92 per year, an amount that is $12,980.08 less than the income disclosed on
 the Debtor’s 2019 Federal Tax Return. As a result, it appears that the Debtor’s household
 received more income during the instant case than what was disclosed on the Debtor’s
 Schedule I.


                                             4.
        The Debtor has an affirmative duty to disclose any changes in their income or
 expenses that occur during the pendency of their case. In re Waldron, 536 F.3d 1239, 1244
 (11th. Cir. 2008); Robinson v. Tyson Foods (In re Robinson), 595 F.3d 1269 (11th Cir.
 2010). To date, the Debtor has not filed an Amended Schedule I to disclose the additional
 income reported on her 2019 Tax Return, nor has the Debtor provided any explanation as
 to the manner in which she disposed of the additional income. As a result, the Debtor’s
 plan payment should be increased, to account for the Debtor’s undisclosed disposable
 income. 11 U.S.C. §§ 1329, 1325(a)(3).


                                             5.
        The Debtor’s failure to disclose her household’s additional income to the Court
 may be evidence of the Debtor’s bad faith in the prosecution of this Bankruptcy Case, and
 may constitute an unreasonable and prejudicial delay in the repayment of creditors. As a
 result, the Debtor’s case should be dismissed if pay advices are not provided, a new budget
 is not filed and/or the plan is not modified. 11 U.S.C. § 1307(c)(1).
Case 18-11197-whd      Doc 42    Filed 10/27/20 Entered 10/27/20 14:06:40      Desc Main
                                 Document     Page 4 of 5



        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court
 inquire further into the Matter, and
        (1) Increase the Plan Payment in the Debtor’s confirmed Plan by the amount of
           the Debtor’s increased net income (following the production of updated pay
           advices for the Debtor), and increase the dividend to unsecured creditors to
           one hundred percent (100.0%); or
        (2) Dismiss the instant case pursuant to 11 U.S.C. § 1307(c)(1); and
        (3) for such other relief as this Court deems just and proper.


 This 27th day of October, 2020.


                                    Respectfully submitted,

                                           /s/
                                    Kelsey A. Makeever, GA Bar No.: 371499
                                    Attorney for the Chapter 13 Trustee
                                    260 Peachtree Street, NW, Suite 200
                                    Atlanta, GA 30303
                                    TEL: (678) 510-1444
                                    FAX: (678) 510-1450
                                    mail@13trusteeatlanta.com
Case 18-11197-whd      Doc 42   Filed 10/27/20 Entered 10/27/20 14:06:40         Desc Main
                                Document     Page 5 of 5



 18-11197-WHD
                         CERTIFICATE OF SERVICE

 This is to certify that I have on this day electronically filed the foregoing Motion to
 Modify Plan, or in the Alternative, Motion to Dismiss Case using the Bankruptcy
 Court’s Electronic Case Filing program, which sends a notice of this document and an
 accompanying link to this document to the following parties who have appeared in this
 case under the Bankruptcy Court’s Electronic Case Filing program:

 ATTORNEY:

 HOWARD P. SLOMKA,
 HS@ATL.law

 I further certify on this day I caused a copy of this document to be served via United
 States First Class Mail on the following parties at the address shown for each:

 DEBTOR(S):

 MICHELE LEE MCDOUGAL
 1804 CROSSING PLACE
 GRIFFIN, GA 30223


 This 27th day of October, 2020.

                                    /s/
                             Kelsey A. Makeever, GA Bar No.: 371499
                             Attorney for the Chapter 13 Trustee
                             260 Peachtree Street, NW, Suite 200
                             Atlanta, GA 30303
                             TEL: (678) 510-1444
                             FAX: (678) 510-1450
                             mail@13trusteeatlanta.com
